                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,                                      )
individually and on behalf of all                    )
others similarly situated,                           )
                                                     )     Civil Action No. 5-19-cv-05787-JMG
               Plaintiff,                            )
                                                     )
v.                                                   )
                                                     )
MAXIMUS FEDERAL SERVICES, INC.,                      )
                                                     )
               Defendant.                            )
                                                     )



                         [PROPOSED] ORDER REGARDING
                   PLAINTIFF’S MOTION TO COMPEL PRODUCTION

AND NOW, this __________ day of ____________, 2020, upon consideration of Plaintiff’s

motion to compel discovery [ECF No. ___] and any response thereto, and for good cause shown,

it is ORDERED that the motion is GRANTED as follows:

     1. Defendant Maximus’ objections that it cannot produce responsive documents to

        Plaintiff’s Requests for Production until it obtains “approval” from the Department of

        Education are stricken.

     2. Defendant Maximus shall produce the non-privileged documents it has identified as

        responsive to Plaintiff’s Request Nos. 1, 3, 11, and 14 within one week of this Order.

     3. Defendant Maximus shall begin rolling production of non-privileged electronically stored

        information (“ESI”) responsive to any of Plaintiff’s requests and shall complete

        production of such materials within one week of this Order.
4. If Maximus is unable to produce any such responsive documents or ESI prior to the

   deadline for Phase IA discovery, Maximus shall not be permitted to rely on those

   documents in any summary judgment motion on Phase IA issues.



                                               By the Court:

                                               ________________________
                                               U.S. District Judge
